Order of disposition, Family Court, New York County (Helen C. Sturm, J, at fact-finding hearing; Susan R Larabee, J., at disposition), entered on or about April 19, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of petit larceny, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The totality of appellant’s conduct before, during and after his companion’s theft of a cell phone warranted the conclusion that appellant was an intentional participant in the theft, whose role was to distract a store employee (see Matter of Juan J., 81 NY2d 739 [1992]; People v Allah, 71 NY2d 830 [1988]). Concur—Tom, J.P., Mazzarelli, Marlow, Nardelli and Sweeny, JJ.